PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Venkateshwaran, et al. 
Application No. 16/798,277
Filed: 21 Feb 2020
For: METHOD AND SYSTEM OF CREATING AND SUMMARIZING UNSTRUCTURED NATURAL LANGUAGE SENTENCE CLUSTERS FOR EFFICIENT TAGGING
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition pursuant to 37 CFR 1.182 filed June 30, 2022 to expedite consideration of the petition under the unintentional provisions of 37 CFR 1.137(a) filed on June 30, 2022, to revive the above-identified application.  

There is no indication that the petition is signed by a registered attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Richard R. Peters appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts. 

The petition pursuant to 37 CFR 1.182 is GRANTED.

The requisite fee of $105.00 for the petition to expedite processing under 37 CFR 1.182 submitted on June 30, 2022 has been accepted.  Accordingly, the petition under 37 CFR 1.137(a) is being considered out of turn.  

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  No further petition fee is due for a renewed petition. 

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid. The issue fee was timely paid on May 27, 2022.  Accordingly, the application became abandoned on May 31, 2022.  The Office mailed a Notice of Abandonment on June 13, 2022.  

A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by (1) The reply required to the outstanding Office action or notice, unless previously filed; (2) The petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional.  The Commissioner may require additional information where there is a question whether the delay was unintentional. The instant petition has not satisfied requirement (1). 

In regard to requirement (1)

It is noted that the petitioner submitted an application data sheet (ADS) along with the issue fee on May 27, 2022 identifying a change in the inventorship under 37 CFR 1.48(a), the request was considered improper as stated in the Rejection of Request under 37 CFR 1.48(a) to Correct Inventorship mailed on June 6, 2022 because the required fee was not received.  As such, any reconsideration would be considered an amendment under 37 CFR 1.312.   

37 CFR 1.312 states, no amendment may be made as a matter of right in an application after the mailing of the notice of allowance. Any amendment filed pursuant to this section must be filed before or with the payment of the issue fee, and may be entered on the recommendation of the primary examiner, approved by the Director, without withdrawing the application from issue.  

Since 37 CFR 1.312 prohibits amendments to the disclosure after the payment of an issue fee, in order for an amendment to be accepted as part of the required reply, a renewed petition under 37 CFR 1.137(a) must be submitted to include a petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2), a Request for Continued Examination, a submission under 37 CFR 1.114 and the required fees. 

As such the petition cannot be granted at this time.  

Further correspondence concerning this application should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulaney Street 
			Alexandria, VA  22314

By FAX:		571-273-8300
			Attn: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries related to this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  





/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)